DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE102007004166A1.
As to claim 1, DE102007004166A1 discloses a telescopic shaft (46), as illustrated in Figures 1-3, comprising a first shaft, a second shaft configured to enable a first relative movement in an axial direction between the first and second shafts (see annotated Figure 1 below), and a third shaft configured to enable a second relative movement in the axial direction between the second and third shafts (see annotated 

    PNG
    media_image1.png
    668
    517
    media_image1.png
    Greyscale


[AltContent: arrow]First Shaft

[AltContent: arrow]Second Shaft

[AltContent: arrow]Third Shaft8.	As to claim 13, DE102007004166A1 discloses a parallel kinematics robot (10)  (As a robot with parallel kinematic device – see paragraph [0001] of DE102007004166A1 Google Patents English .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE102007004166A1 in view of Roy et al (US 6,497,548).
As to claim 2, DE102007004166A1 discloses the claimed invention except for the telescopic shaft to have a constraining means configured to predetermine the first relative movement in relation to the second relative movement.
Roy et al teach a parallel kinematics mechanics for use with robotics  (see Figures 1-22) comprising a telescoping piston-cylinder shaft (A3) having a first shaft (@11), a second shaft (4) being a piston, and a third shaft (3) being a hydraulic cylinder (see col. 7, lines 30-39).  Roy et al also teach that the prismatic actuation could also be arranged with other well-known in the art such as a linear motor, a ball screw-nut mechanism, a rack and pinion mechanism, or any other kind of a linear actuator (see col. 7, lines 35-39).
Thus, the manner of enhancing a particular device (telescopic shaft) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Roy et al.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art telescopic shaft of DE102007004166A1 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that modifying the second shaft  and the third shaft to have a prismatic actuation would provide predetermined first relative movement relative to the second relative movement.
With claim 3, as modified by Roy et al, the first relative movement and the second relative movement are configured to occur simultaneously in sync with each other.
With claim 4, DE102007004166A1 and discloses the claimed invention except for the first relative movement and the second relative movement are configured to have same velocities at each instant.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to calibrate the first relative movement and the second relative movement (based on the modification of Roy et al) to have the same velocities, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, in order to provide a steady rate of linear actuation.
With claims 5 and 14, as modified by Roy et al, the constraining means is a rack and pinion mechanism (see col. 7, lines 35-39).
With claim 6,  DE102007004166A1 and discloses the claimed invention except for the first relative movement and the second relative movement are configured to not to occur simultaneously.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the first relative movement and the second relative movement (based on the modification of Roy et al) to not to occur simultaneously, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order for the robot to provide a steady transferring torque.
With claim 7, as modified by Roy et al,  the third shaft can be configured to fully extend in relation to the second shaft before the second shaft starts to extend relative to the first shaft.
With claims 8 and 15, as modified by Roy et al, the second shaft can be configured to fully retract relative to the first shaft before the third shaft starts to retract in relation to the second shaft.
With claims 9 and 16, as modified by Roy et al, the constraining means (prismatic actuation) is a hydraulic cylinder and piston arrangement  (see col. 7, lines 25-35).
As to claim 10, DE102007004166A1 discloses the claimed invention except for the telescopic shaft to have a balancing means configured to balance the effect of gravity.
Roy et al teach a parallel kinematics mechanics for use with robotics  (see Figures 1-22) comprising a telescoping piston-cylinder shaft (A3) having a first shaft (@11), a second shaft (4) being a piston, and a third shaft (3) being a hydraulic cylinder (see col. 7, lines 30-39).  Roy et al also teach that the prismatic actuation could also be arranged with other well-known in the art such as a linear motor, a ball screw-nut mechanism, a rack and pinion mechanism, or any other kind of a linear actuator (see col. 7, lines 35-39).
Thus, the manner of enhancing a particular device (telescopic shaft) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Roy et al.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art telescopic shaft of DE102007004166A1 and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that modifying the second shaft to be a piston and the third shaft to be a hydraulic cylinder would allow the telescoping shaft to control the effect of gravity.
With claim 11, as modified by Roy et al, the balancing means is a gas spring (piston and hydraulic cylinder).
With claim 12, as modified by Roy et al, the balancing means functions as constraining means configured to predetermine the first relative movement in relation to the second relative movement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moran, Thomas, Labus, Roy’13509, and Merz are cited as being relevant art, because each prior art discloses a robot having a telescoping shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652